Title: Enclosure: John Barnes’s Account with Tadeusz Kosciuszko, 17 October 1818
From: Barnes, John
To: 


            
              
                Genl Thads Kosciusko in account with John Barnes.
              
              
                1816
                
                
                
                
                
                 
                 
              
              
                Novr
                26
                To
                amount of balance due J.B. as per a/c rendered Mr Jefferson
                }
                
                
                $812.
                00
              
              
                1817
                
                By
                dividends and interest received—viz.
                
                
                 
                 
              
              
                Jany
                2
                〃
                3 months Interest due 31st Decmr on his $12.500. 6 per cent U.S. Stock  Nt
                }
                $182.
                82
                 
                 
              
              
                Apl
                1.
                〃
                3 months due on ditto. ditto
                182.
                82
                 
                 
              
              
                〃
                10
                〃
                half years dividend due 20th March on 46 Shares Bank of Columbia 8 per Ct: nt
                }
                179.
                40
                 
                 
              
              
                July
                1
                〃
                3 months Interest due on $12.500. 6 prct  Nt
                182
                .82
                 
                 
              
              
                Sept
                22
                〃
                half years dividend due 20 Inst on said 46 Shares Bank of Cola Nt
                }
                179.
                40
                 
                 
              
              
                Oct.
                1
                〃
                3 months Interest on $12.500. 6 per ct Nt
                182.
                82
                1090.
                08
              
              
                
                
                
                   From which sum deduct the above
                
                
                812.
                00
              
              
                
                
                
                Principal due Genl K.  E.E. (Exclusive of Int &c.)
                $278.
                08
              
              
                N.B. On the 2d Jany 1818. John Barnes presented himself at the office of Discount and Deposit in order to receive the General’s quarterly Interest but refused paying it having read advice of the untimely death of the General.Said amount on $12,500 (Quarterly) at 6 per cent. is $187.50. paid QuarterlyBank of Columbia—on 46 Shares due 20th March 1818. (also refused) at 8 prct would be $184 paid half yearly.
                
                
                
                
              
            
            
              EE.  John Barnes,Geo Town—Coa 17 Octr 1818. 
            
          